Citation Nr: 0030276	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-11 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active military service from 
September 1942 to July 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 RO rating decision which 
denied an evaluation in excess of 30 percent for the 
veteran's service-connected PTSD.  


REMAND

The veteran asserts that the symptoms of his service-
connected PTSD warrant more than the current 30 percent 
evaluation.  He was afforded a VA mental disorders 
examination in December 1998 for the purpose of determining 
the severity of his PTSD symptomatology.  However, the 
December 1998 VA examination report is inadequate for this 
purpose for several reasons.  The VA examiner noted the 
veteran's history of PTSD symptoms which had "diminished 
over the years," including the "frequency and intensity of 
his nightmares" and that the veteran had required no 
psychiatric treatment in the past or presently.  On mental 
status examination, abnormal findings were few, if any, and 
the sole diagnosis was "mild" PTSD.  (Emphasis added).  
Nevertheless, the VA examiner noted a 53 Global Assessment of 
Functioning Scale score (GAF).  As such, the Board is unable 
to determine the severity of the veteran's service-connected 
PTSD, especially in light of the relatively few clinical 
findings on examination.  The Board may not resolve these 
issues which require further clinical evaluation and medical 
comment.  

Additionally, the December 1998 VA examination report is 
vague and unclear in other critical aspects: the examiner 
noted that the veteran has "never been seriously suicidal."  
(Emphasis added).  It is unclear from this statement whether 
or not the veteran has had any thoughts of suicide, within 
the criteria for rating service-connected PTSD, at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999)-the Board is unable to 
determine from this VA examiner's statement whether or not 
the veteran is, or has ever been, suicidal, whether he is, or 
has ever had, a suicidal thought, or whether the VA examiner 
merely meant to suggest that the veteran never had a suicidal 
plan to accompany suicidal thoughts.

The Board also notes that the December 1998 VA examination 
report is silent as to whether the veteran experiences any 
disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships, or depression which affects his ability to 
function independently, appropriately and effectively.  

38 C.F.R. § 4.42 underscores the importance of complete VA 
medical and psychiatric examinations, and notes, that "when 
complete examinations are not conducted...it is impossible to 
visualize the nature and extent of the service-connected 
disability."  The Board finds that the December 1998 VA 
mental disorders examination is inadequate for determining 
the parameters of the veteran's service-connected PTSD.  
Accordingly, the veteran should be scheduled for another VA 
psychiatric examination, which includes a more detailed 
reported history (as provided by the veteran) with 
independent review (by the examiner) of the documented 
clinical history contained in the VA claims file, and with 
reconciliation of any inconsistencies or discrepancies.

The United States Court of Appeals for Veterans Claims 
(Court) has long held that the VA is under a statutory duty 
to assist claimants in the development of facts pertinent to 
their claims, as set forth in 38 U.S.C.A. § 5107 (West 1991) 
and 38 C.F.R. §§ 3.103 and 3.159 (1999), and that this duty 
includes the necessity of completing additional development 
of the record if the record currently before it is 
inadequate.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
Court has also held the VA's duty to assist includes, when 
indicated by the circumstances of the case, ordering medical 
examinations.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Moreover, the Court has found that where a medical opinion 
has been requested of a VA physician, the absence of such an 
opinion from the record may indicate a failure of the VA to 
carry out this duty to assist.  Smith v. Brown, 5 Vet. App. 
335 (1993).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses and approximate dates of 
treatment of all care providers (both VA 
and non-VA/private) who have treated him 
for service-connected PTSD from June 1998 
to the present.  Thereafter, the RO 
should obtain copies of any such 
additional records dated from June 1998 
to the present.  

2.  After associating all available 
pertinent records with the claims file, 
the RO should arrange for the veteran to 
undergo a VA psychiatric examination to 
determine the severity of service-
connected PTSD, with a clear and precise 
description of all symptoms of service-
connected PTSD.  The veteran's claims 
file and a complete copy of this REMAND 
must be made available to and be reviewed 
by the examiner in connection with the 
examination.  

All symptoms due solely to PTSD should be 
identified and reported in detail.  In 
this regard, the examiner should 
specifically render findings with respect 
to the existence and extent of any 
flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, 
panic attacks (and frequency), difficulty 
in understanding complex commands, 
impairment of short- and long-term 
memory, impairment of judgment, abstract 
thinking, or disturbances of motivation 
and mood, neglect of personal hygiene and 
appearance, suicidal ideation, and 
delusions or hallucinations.  

The examiner also should render a multi-
axial diagnosis, including assignment of 
a GAF Scale score--


with an explanation of the import of that 
score as it pertains to social and 
industrial adaptability and the 
applicable rating criteria.

3.  Following completion of the 
foregoing, the RO must review the claim 
folder and ensure that any identified VA 
or non-VA/private treatment records have 
been requested and obtained, and that the 
requested VA psychiatric examination and 
the examination report are full and 
complete and address all matters raised 
in this Board Remand.  The RO should 
complete any additional development 
deemed necessary.  

4.  Upon completion of the above, the RO 
should re-adjudicate the claim on appeal, 
to include consideration of the evidence 
received or submitted since the May 1999 
statement of the case (SOC).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental SOC and given 
the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

